PRIVILEGED AND CONFIDENTIAL

Exhibit 10.42

September 15, 2009

Andrew J. Hajducky

Dear Andrew:

The following agreement (the “Agreement”) sets forth the terms regarding the
separation of your employment with Interactive Data Corporation (the “Company”)
and its subsidiaries, successors, affiliates and assigns (referred to herein
collectively with the Company as the “Group”), to be effective as of the date
first above written (the “Effective Date”). Provided that you comply with your
obligations under this Agreement, and subject to its terms and conditions, the
Company will provide you with the separation benefits described below:

 

1.    a.    You will receive severance pay (“Severance”) in an amount equal to
one year (52 weeks) of your current annual base salary, which equates to the
aggregate gross amount of $362,000.00. Subject to the effectiveness and your
non-revocation of the release contained in Sections 11 and 12 of this Agreement,
and your compliance with the remainder of the provisions of this Agreement, your
Severance will be paid in one lump sum within 30 days following the Effective
Date by direct deposit (unless you have previously notified the Company in
writing that you wish to be paid by check mailed to your home address). Your
Severance will be the exclusive payment that you will receive from the Company
in connection with your separation from service and you agree that it is paid in
lieu of any other severance pay you might have received from the Company,
including, but not limited to, payments pursuant to the Interactive Data
Corporation Severance Plan or the terms of your offer letter dated as of May 25,
2006 (the “Prior Agreement”). Your Severance is intended to constitute a
“separation pay plan” for purposes of Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”).    b.    Your Severance will be subject to all
withholding taxes and any other applicable deductions.    c.    In the event you
die after the Effective Date and before you have received payment of the full
amount of your Severance, your beneficiary (as designated by you for purposes of
your Company basic group life insurance or, if you have made no such designation
or the designated person is no longer living, your estate) will receive your
Severance.    d.    Except as otherwise expressly provided for in the applicable
plan documents or in this Agreement, your employee participation in the
Company’s employee benefit plans will end on the Effective Date. Your employee
group health coverage (as applicable, medical, dental, vision) (your “Group
Health Coverage”) will continue through the last day of the month in which the
Effective Date falls. Thereafter, you will have the



--------------------------------------------------------------------------------

    right to elect to continue your Group Health Coverage pursuant to COBRA. You
may also be eligible to continue to contribute to your Medical Reimbursement
Account for a period of time pursuant to COBRA. Information about COBRA will be
provided to you separately. If you elect and qualify for COBRA coverage, the
Company will continue to pay the employer portion of the applicable premiums (to
the extent it is doing so for active employees at the time in question) until
the earlier to occur of: September 30, 2010 or the date on which you become
eligible for coverage under another group medical plan. You will be obligated to
pay your share of premiums, deductibles and co-payments, as applicable from time
to time. You are responsible for contacting the Company’s COBRA Administrator to
arrange for payment of your portion of the monthly premiums and for making
timely payments. You agree that you will promptly notify the Company in writing
when you become eligible for coverage under another group medical plan.   e.  
Short-term and long-term disability coverage will cease as of the Effective
Date. Basic life insurance and basic accidental death and dismemberment coverage
will cease as of the Effective Date. Any spouse or dependent life insurance or
supplemental life and accident insurance coverage will cease as of the Effective
Date. To the extent available and subject to the terms of the applicable
insurance contracts, you may elect to convert coverage to individual policies at
your expense.   f.   The Company will pay you for any salary you are due for the
period from the Company’s last regular payroll date through the Effective Date
on its first regular payroll date after the Effective Date and will provide you
with payment for any accrued and unused Paid Time Off (“PTO”) at the same time.
You will accrue no further PTO after the Effective Date.   g.   Business
accident insurance, worker’s compensation insurance coverage, and short-term
salary continuation coverage will cease as of the Effective Date. Subject to the
provisions of Section 1(d) above, your participation in the Medical and
Dependent Care Reimbursement Account (if applicable) will cease as of the
Effective Date. Any funds held in your Medical or Dependent Care Reimbursement
Account will be treated in accordance with the terms and conditions of the
applicable plan.   h.   You will retain ownership of your vested account balance
under the Pearson 401(k) Retirement Plan and the Pearson 401(k) Excess Plan in
accordance with the terms of those plans.   i.   Options to purchase shares of
Interactive Data Corporation common stock, if any, that were granted to you and
that have vested prior to or vest on the Effective Date may be exercised in
accordance with the terms of the Company’s 2000 Long-Term Incentive Plan, as
amended (“LTIP”), the related summary of grant award and the related option
grant certificate (collectively, the “Option Documents”). All options to
purchase common stock that have not vested on or before the Effective Date will
be forfeited and cancelled as of the Effective Date.

 

2



--------------------------------------------------------------------------------

  j.    Any Restricted Stock Units that were granted to you under the LTIP or
the Company’s 2009 Long-Term Incentive Plan (the “2009 LTIP”) that remain
subject to restrictions on the Effective Date will be treated in accordance with
the terms of the LTIP or the 2009 LTIP and the applicable Restricted Stock Unit
Award Agreement (collectively, the “RSU Documents”).   k.    Your contributions
to the Interactive Data Corporation 2001 Employee Stock Purchase Plan, if any,
will cease as of the Effective Date, and all of your accrued contributions for
the current offering period will be refunded to you in accordance with the terms
of the plan.   l.    Notwithstanding anything in this Agreement to the contrary,
to the extent that (i) any payments hereunder are considered “deferred
compensation” under Section 409A of the Code, and (ii) you are determined to be
a “specified employee” (as such term is defined in Section 409A(a)(2)(B)(i) of
the Code determined in accordance with the uniform methodology and procedures
adopted by the Company and then in effect), to the extent necessary to comply
with Section 409A of the Code, any such payment or payments made hereunder will
be made or begin upon the first business day following the six-month anniversary
of the Effective Date.

 

2. You will comply with the Company’s customary and usual outprocessing
procedures, as administered by the Company’s Human Resources Department. You
will remain subject to all trading restrictions on former employees’ as outlined
in the Company’s insider trading policies. You will also submit any securities
holding reports and Quarterly Securities Transaction Report due under any
policies applicable to you with respect to any period or partial period ending
prior to the Effective Date.

 

3. From and after the Effective Date, you will make no further charges on any
corporate credit card issued to you, and you will settle any outstanding charges
on all such cards on the Effective Date. On the Effective Date, you will also
return to the Company all originals and copies of Company and Group documents
and all other property belonging to the Company or the Group that is in your
possession, custody or control. Such property shall include, but not be limited
to:

 

  (1) All documents (whether paper, electronic or in any other medium)
concerning any business or other activity of the Company or the Group or of any
of their customers or prospective customers, including, without limitation,
documents comprising or containing information concerning finance, business
plans, or personnel, customer lists, manuals, brochures, memoranda,
correspondence, and data compilations; and

 

  (2) All computer hardware or software and any other materials or equipment,
including, without limitation, any BlackBerry, laptop or desktop computer,
printer, fax machine, cellular telephone, and all credit cards, access cards and
Citrix cards.

 

3



--------------------------------------------------------------------------------

If any Company information or documents are in electronic form on your
personally-owned computer, you will expunge them. To any extent that permanent
expungement is not achievable, you will not access or permit any other person to
access and will make no further use of any of the foregoing. In addition, if,
notwithstanding the requirements of this Section, you are unable to return
particular Company or Group documents or property on the Effective Date, you
will return all such documents and property as soon thereafter as practicable
and, in any event, no later than seven (7) days after the Effective Date and
will contact Human Resources Department no later than the Effective Date to
discuss arrangements for same.

 

4. You agree not to discuss with or disclose the existence or terms of this
Agreement to any person (including other employees of the Company or Group) or
organization, except that you may disclose its terms to your spouse or domestic
partner (if applicable), financial advisors and an attorney you consult about
this Agreement, provided that they have first agreed to keep the information
confidential. You may also disclose the terms of this Agreement to the extent
required by law. You will provide the Company advance written notice and a full
description of any disclosure which may be required by law at least seven
(7) days prior to making such disclosure.

 

5. You agree that (i) all records and other material not released to the general
public by the Group and (ii) all trade secrets, confidential and proprietary
information, unpublished data and other information used in or relating to the
assets, liabilities, employees, goodwill, business or affairs of the Group,
whether reduced to writing or not, including without limitation, all models,
software, flow charts, customer lists, tapes, manuals, documentation and other
materials related thereto, as well as all customer data, market share data,
product manuals, competitive data, employee data and internal policy manuals are
confidential and that the Group is the sole owner of such property. Such
property is hereinafter referred to as “Confidential Information”. You agree
that you (i) will not directly or indirectly disclose at any time any
Confidential Information for any purpose, and (ii) will not use any Confidential
Information for your own benefit or the benefit of any party other than the
Company or Group.

 

6. You agree to refrain from making, directly or indirectly, now or at any time
in the future, whether in writing, orally, electronically or via any other
medium, (i) any comment that disparages the Company or Group or any of its
current or former directors, officers or employees or (ii) any other comment
that could reasonably be expected to be detrimental to the business or financial
prospects of the Company or Group, to any employee of the Company or Group, or
to any individual or entity with whom the Company or Group has or may reasonably
expect to have a business relationship; provided, however, that nothing in this
Agreement shall be interpreted to prohibit you from making communications in
good faith to law enforcement officials or communications required by applicable
law or court order after providing notice to the Company.

 

7.

For a period of twelve (12) months after the Effective Date (the “Restricted
Period”), you shall not directly or indirectly engage in (whether as an
employee, consultant, agent, advisor, proprietor, principal, partner,
stockholder, corporate officer, director or otherwise), nor have any direct or
indirect ownership interest in, or directly or indirectly

 

4



--------------------------------------------------------------------------------

participate (through or in conjunction with one or more members of your or your
spouse’s family or through any trust or contractual arrangement) in the
financing, operation, management or control of, any person, firm, corporation or
business that is in competition with the business of the Company. In addition,
during the Restricted Period, you will not directly or indirectly (i) solicit,
induce, attempt to solicit or induce, or hire (collectively “induce”) any person
who is, or was during the then most recent 12-month period, an employee,
officer, representative or agent of the Company or Group or induce any such
person to violate any term of their contract or any employment arrangement with
the Company or Group, or (ii) induce or attempt to induce any customer,
supplier, licensee or other business relation of the Company or Group to cease
doing business with or reduce its business with the Company or Group, or in any
other way interfere with the relationship between the Company or Group and any
customer, supplier, licensee or other business relation. As used herein the term
“indirectly” includes, without limitation, your providing any encouragement to
someone else to do or cause to be done what you are not permitted to do directly
pursuant to this Section.

 

8. You agree that if you breach any of your obligations under Sections 3 through
7 of this Agreement, the Company or the Group, as the case may be, will suffer
immediate, irreparable injury, that cannot be adequately compensated for by
money damages and that warrants (in addition to any other rights or remedies
that the Company or the Group may have) the imposition of immediate injunctive
relief against you in the event you breach or threaten to breach any of those
obligations. You agree that the Company or the Group may bring proceedings for
immediate injunctive relief against you in any court of competent jurisdiction.
You further agree that the Group is expressly intended to be a third-party
beneficiary of this Agreement.

 

9. You agree that the obligations of the Company under this Agreement are
subject to and conditioned upon both your acceptance of and your continuing
compliance with the terms and conditions of this Agreement. In the event of any
breach by you of any of your obligations under Sections 2 through 7 or 10 of
this Agreement, the Company will cease to have any obligation to you under this
Agreement.

 

10. Through and after the Effective Date, you will (i) promptly respond to and
cooperate with the Company in connection with its requests for assistance with
matters concerning the Company about which you may have information as a result
of your employment, and (ii) cooperate with the Company and its attorneys and
experts in connection with the conduct of any action, proceeding, examination,
investigation, subpoena, or litigation involving the Group. You will not receive
any further remuneration for your performance of these services. However, the
Company will reimburse you for any reasonable out-of-pocket expenses you incur
in connection with your compliance with the provisions of this Section,
provided, that, such expenses have been approved in writing in advance by the
Company.

 

11.

For good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, you, for yourself and on behalf of your successors,
representatives, agents, assigns, executors, administrators and heirs
(collectively, the “Releasors”), hereby irrevocably and unconditionally release
and forever discharge the Company, the Group

 

5



--------------------------------------------------------------------------------

and all of their respective parents, subsidiaries and affiliates and all of
their respective past and present officers, directors, employees, shareholders,
benefit plans, insurers, attorneys, agents, successors and assigns (“Releasees”)
from any and all claims, actions, causes of action, rights, judgments,
obligations, damages, demands, accountings and liabilities of whatever kind and
character (collectively, “Claims”) any of the Releasors ever had, now has, or
hereafter may have, for any reason whatsoever, whether or not you are presently
aware of those rights, (a) arising out of or in any way connected with or
relating to your employment with, and service to, the Company or the Group or
the termination of your employment or services with the Company, or (b) arising
out of or in any way connected with or relating to any event, condition,
circumstance or obligation that occurred, existed or arose on or prior to the
date you sign this Agreement, including, without limitation, Claims under any
federal, state, local or foreign law, including but not limited to any claim
under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act (“ADEA”), the Americans with Disabilities Act, the Employee
Retirement Income Security Act of 1974, the Sarbanes-Oxley Act or any other
federal, state or local law barring discrimination or retaliation, and Claims in
contract or tort, including but not limited to Claims for fraud or
misrepresentation, intentional or negligent infliction of emotional distress,
breach of the covenant of good faith and fair dealing; promissory estoppel,
negligence, wrongful termination of employment, or unlawful employment
practices. However, nothing in this Release will affect your right to vested
benefits under the Pearson 401(k) Retirement Plan or the Severance and other
benefits provided for in this Agreement, or your right to institute legal action
for the purpose of enforcing the provisions of this Agreement.

 

12. Because the above Release includes a release of age discrimination claims
under the ADEA, you are hereby advised, pursuant to the Older Workers Benefit
Protection Act: (a) to consult an attorney concerning this Agreement; (b) that
you are entitled to have twenty-one (21) days from the date you receive this
Agreement to consider and sign it; and (c) that you have seven (7) days after
the date you sign the Agreement (“Revocation Period”) to revoke your acceptance
of its terms. Any revocation must be in writing, signed by you, and must be
received by the Company by 5:00 p.m. Eastern time on the last day of the
Revocation Period.

If you sign this Agreement within the prescribed time and do not revoke your
acceptance during the Revocation Period, the Agreement will become enforceable
at the conclusion of the Revocation Period. The Company’s obligations under this
Agreement will not become effective until the Agreement is enforceable. If you
do not sign this Agreement within the above-referenced twenty-one (21)-day
period, the offer of this Agreement will be withdrawn at the end of that period
and you will not have any further right to accept this Agreement.

 

13. You hereby represent that you have not initiated or caused to be initiated,
and agree not to initiate or cause to be initiated on your behalf any
arbitration or lawsuit against any of the Releasees relating to your employment
or the termination of your employment, other than to enforce this Agreement, and
agree not to participate voluntarily in any such proceeding. You waive any right
you may have to benefit in any manner from any monetary relief arising out of
any legal proceeding against the Company or the Group on your behalf. You
further represent that you have not assigned any Claims you are releasing
pursuant to this Agreement.

 

6



--------------------------------------------------------------------------------

14. This Agreement will be binding upon and will inure to the benefit of the
parties’ respective successors, assigns, executors, administrators and heirs.

 

15. By signing this Agreement, you acknowledge that you have read this Agreement
carefully and understand all its terms. Further, you acknowledge that you are
entering into this Agreement voluntarily and of your own free will, after having
had the opportunity to discuss it with an attorney. In signing this Agreement,
you confirm that no representative of the Company or Group has made to you, and
that you are not relying on, any promise, oral or written, relating to your
employment, the termination of your employment, the term of any severance
agreement, or any other related matter that is not reflected in this Agreement.

 

16. You understand and agree that other than receiving the payments and benefits
provided for in this Agreement, you will receive no further payment or benefit
from the Company or the Group. You acknowledge that the payments and benefits
that you are receiving under this Agreement exceed what you would ordinarily
have been entitled to receive upon your separation from the Company’s employ.

 

17. This Agreement, the Option Documents, the RSU Documents and the Proprietary
Information & Inventions Agreement executed by you on June 2, 2006 represent the
entire Agreement between you and the Group concerning its subject matters and
supersede and replace any express or implied prior agreement between you and the
Company on the same subject matters, including, without limitation, the Prior
Agreement. This Agreement may be amended only by a written document signed by
the parties hereto.

 

18. The laws of the Commonwealth of Massachusetts applicable to contracts to be
executed, and to entirely performed therein, will govern the construction and
interpretation of this Agreement.

 

19. Any payments made or benefits provided to you under this Agreement will be
reduced by all applicable withholding taxes and any other applicable deductions.

 

20. The failure of any party to this Agreement to enforce any of its terms,
provisions or covenants shall not be construed as a waiver of the same or of the
right of such party to enforce the same. Waiver by any party hereto of any
breach or default by another party of any term or provision of this Agreement
shall not operate as a waiver of any other breach or default. In the event that
any one or more of the provisions of this Agreement is held to be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remainder of the Agreement shall not in any way be affected or impaired thereby,
or, if any of the provisions contained in this Agreement are held to be
excessively broad as to duration, activity or subject, such provisions shall be
construed by limiting and reducing them so as to be enforceable to the maximum
extent allowed by applicable law. In addition, upon a finding by a court (or
other tribunal) that the Release in Section 11 above is unenforceable, you
agree, upon the request of the Company, promptly to execute a new release as
close in scope as possible to the one in Section 11 that is enforceable.

 

7



--------------------------------------------------------------------------------

21. Any notices required or made pursuant to this Agreement must be in writing
and sent by nationally recognized courier or United States certified mail,
return receipt requested, postage prepaid and will be deemed to have been given
when delivered. Notices shall be addressed as follows:

If to you at the address set forth above; and if to the Company:

Interactive Data Corporation

Attention: General Counsel

32 Crosby Drive

Bedford, MA 01730

Or to such other address as either party may furnish to the other in writing.
Notices of change of address will be effective upon receipt.

 

22. If any provision of this Agreement contravenes Section 409A of the Code or
could cause any amounts hereunder to be subject to the penalties under
Section 409A of the Code, the regulations promulgated thereunder or any related
guidance issued by the U.S. Treasury Department, the Company may reform this
Agreement to maintain to the maximum extent practicable the original intent of
the provision without violating the provisions of Section 409A of the Code.

TO ACCEPT THIS AGREEMENT, PLEASE SIGN THE ENCLOSED DUPLICATE COPY OF THIS
AGREEMENT AND RETURN IT TO MY ATTENTION ON OR BEFORE OCTOBER 7, 2009.

Very truly yours,

Interactive Data Corporation

By:   /s/ Raymond D’Arcy   Ramond L. D’Arcy

 

Dated: September 22, 2009

Title: President and Chief Executive Officer

FOR GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND ADEQUACY OF WHICH IS HEREBY
ACKNOWLEDGED, THE TERMS OF THIS AGREEMENT ARE AGREED AND ACCEPTED BY:

  Signature:  

/s/ Andrew J. Hajducky

 

Dated: September 22, 2009 Name: Andrew J. Hajducky

 

8